Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 07/01/2022 has been entered. Claims 1-20 remain pending in the application. Claims 1-2, 4, 7, and 12-13 have been amended by the Applicant. Claim 3 was previously withdrawn. Previous claims 12-17 rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of Applicant’s amendments to claim 12. Previous claims 1-2, 4-20 rejections  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been withdrawn in light of Applicants amendments to claim 1. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on provisional application 62785593 filed on 12/27/2018, and foreign application EP 19218902.5, filed 12/20/2019 (EPO).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the newly amended claim 1 now recites the phrase limitation “piezoelectric element, clamping the first end of the deformation element; and a connecting element, clamped by the second end of the deformation element” for which there is no direct support in the specification, and where the Figures 4-and 5 do not offer sufficient support, since as depicted the piezoelectric element parts are mounted or fixed on two sides of the deformation element, and the connecting element, appears to be fixed on the second end of the deformation element, but the details of the mounting and/or fixing is not  disclosed other than generally relying on some frictional force, i.e. by adhesive or elastic force of the connecting element or by some other elements or features. The limitations above will be treated broadly such that “piezoelectric element, may fix or hold the first end of the deformation element”, and that “connecting element fixed or held by the second end of the deformation element”. It is suggested to amend the claim and provide explanations in order to remove the new mater issues. 
	Claims 2, 4-20 depend on claim 1 and therefore inherit the same issues. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the new phrase limitation “piezoelectric element, clamping the first end of the deformation element; and a connecting element, clamped by the second end of the deformation element”. However, these limitations are confusing because there is no direct support in the specification, and Figures 4-and 5 do not offer sufficient support, since as depicted the piezoelectric element parts are mounted or fixed on two sides of the deformation element, and the connecting element, appears to be fixed on the second end of the deformation element, but the details of the mounting and/or fixing is not  disclosed other than generally relying on some frictional force, i.e. by adhesive or elastic force of the connecting element or by some other elements or features. Hence it is unclear what additional elements and/or features are needed to read on the claim limitations? The limitations above will be treated broadly such that “piezoelectric element, may fix or hold the first end of the deformation element”, and that “connecting element fixed or held by the second end of the deformation element”. It is suggested to amend the claim and provide explanations if different specific meanings are sought and in order to remove the indefiniteness issues. 
Claims 2, 4-20 depend on claim 1 and therefore inherit the same issues. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morita et al. (hereafter Morita, of record) US 20090002825 A1.  
In regard to independent claim 1, Morita teaches (see Figs. 1-90) an optical element driving mechanism, having an optical axis (i.e. image stabilizer device 1, 4001 with movable components, lens module with optical axis providing image stabilization function , e.g. Abstract, e.g. paragraphs [12, 202-210, 213-220, 222-232, 448-460, 465-470, 517-525, 530-541], e.g. Figs. 1-11, 56-65, 71-80, where mostly stabilizer 1 in Figs. 71-80 is referenced for brevity), comprising: 
a movable part (lens module/base 4101,5020, e.g. paragraphs [213-220, 222-232, 530-541], Figs. 1-11, 71-80); 
a fixed part, comprising a sidewall parallel to the optical axis (fixed parts e.g. outer frame, inner frame with plates 4012, 4011 4015, 4017, and 4012, 4011 have sidewall parallel to optical axis of lens module e.g. paragraphs [213-220, 222-232, 530-541], Figs. 1-11, 71-80); and 
a driving assembly (OIS pitch and yaw driving mechanisms 4102, 4104 e.g. crank structures with piezoelectric elements bimorphs 4014, 4013  paragraphs [12, 200, 224-226, 503, 530-541], Figs. 2-6, 72-77), driving the movable part to move relative to the fixed part (as driving mechanisms move lens module/base/barrel relative to fixed parts e.g. paragraphs [200, 224-225, 503, 530-541], Figs. 2-6, 72-77), wherein the sidewall is not in direct contact with the driving assembly (e.g. as outer sidewall of e.g. 4012, 4011 is not in direct contact with 4013, 4014, as depicted in e.g. Figs. 2-6, 72-77, paragraphs [12, 200, 224-225, 503, 530-541]),
wherein the driving assembly (OIS pitch and yaw driving mechanisms ) comprises: 
a deformation element, having a first end and a second end (i.e. as deformation intermediate element e.g. 1401, where each of bimorphs 4014(14), 4013(13) each have piezoelectric element(s) PZTs e.g.1402, 1403 and the corresponding deformation intermediate element 1401, which has first end e.g. with 1402,1403 and second end with connecting element 4016(16), 4018(18), (also 3009-3012) see  paragraphs [12, 200, 222-232, 503, 530-541], Figs. 2-7, 45, 48, 74-76, and paragraphs [448-460]); 
a piezoelectric element, clamping the first end of the deformation element (as the deformation intermediate element 1401, is clamped/fixed with at first end with 1402,1403, paragraphs [12, 200, 222-232, 503, 530-541], Figs. 6-7, 45, 48, 74-76); and 
a connecting element, clamped by the second end of the deformation element (i.e. as connecting element 4016(16), 4018(18), (also 3009-3012) that is clamped/fixed by second end in e.g. hole 1407, see  paragraphs [12, 200, 222-232, 503, 530-541], as depicted in e.g. Figs. 2-7, 45, 48, 65, 74-76).
Regarding claim 2, Morita teaches (see Figs. 1-90) that the fixed part further comprises a base (e.g. 4012,4015), and the piezoelectric element is in direct contact with the base (i.e. as piezoelectric elements bimorphs 4013 directly on base  4015,4012, e.g. paragraphs [12, 200, 224-225, 503, 530-541], as depicted in e.g. Figs. 5, 76).
Regarding claim 4, Morita teaches (see Figs. 1-90) that the piezoelectric element drives the deformation element to deform, and the piezoelectric element and the deformation element have plate structures (as bimorphs 4014, 4013 deform intermediate element by PZTs which are in plate forms, e.g. paragraphs [496-505, 223-230, 530-541], see e.g. Figs. 6-7, 46-47, 50, 74-76]).
Regarding claim 5, Morita teaches (see Figs. 1-90) that the driving (e.g. assembly comprises at least two piezoelectric elements and at least two deformation elements, and each one of the piezoelectric elements independently drives the corresponding deformation element (as bimorphs 4014(14), 4013(13) each have two or more (four) piezoelectric element(s) PZTs e.g.1402, 1403, with its corresponding deformation intermediate element of 4014(14), 4013(13),  paragraphs [12, 200, 224-230, 503, 530-541], Figs. 2-7, 45-48, 50, 74-76). 
Regarding claim 6, Morita teaches (see Figs. 1-90) that an extending direction of the piezoelectric element and the deformation element is parallel to the optical axis (i.e. as extending, bending direction bimorphs 4014(14), 4013(13) with piezoelectric element(s) PZTs e.g.1402, 1403, with its corresponding deformation intermediate element is parallel to Optical axis e.g. 3013 Z Axis, as depicted in Figs. 2-7, 45-48, 50, 56, 65-69, 74-76, paragraphs [65-69224-230, 503, 530-541]).
Regarding claim 7, Morita teaches (see Figs. 1-90) that the connecting element abuts the deformation element by a friction force (i.e. as bimorph piezoelectric element 3005 with 3008 abuts with friction to connecting element 3010,3009, 3012, as depicted  in Figs. 56-60, as applied to Figs. 2-7, 74-76, paragraphs [448-460]). 
Regarding claim 8, Morita teaches (see Figs. 1-90) that the 5connecting element is a U-shaped structure (as 3009 and 3010 are U-shaped,  see Figs. 56-60, as applied to Figs. 2-7, 74-76, paragraphs [448-460]). 
Regarding claim 9, Morita teaches (see Figs. 1-90) that the connecting element comprises a non-linear first part and a linear second part (as 3010 are non-linear shaped part, while 3012 rod-like is linear part, see Figs. 56-60, as applied to Figs. 2-7, 74-76, paragraphs [448-460]). 
Regarding claim 10, Morita teaches (see Figs. 1-90) that the deformation element comprises a contacting surface in contact with the connecting 10element, and the contacting surface is rigid (i.e. as bimorph piezoelectric element 3005 with 3008 with rigid contacting surface on 3008b,d portions in contact with connecting element 3010,3009, 3012, as depicted  in Figs. 56-60, as applied to Figs. 2-7, 74-76, paragraphs [448-460]). 
Regarding claim 11, Morita teaches (see Figs. 1-90) that the connecting element is in contact with the movable part (i.e. as connection 3009,3010,3012 is connected with lens barrel/base/drive frame 3001,a, 3003 i.e. drive body of lens module 101, 4101/5020, see Figs. 56-60, as applied to Figs. 2-7, 74-76, paragraphs [222-232, 448-460, 530-541]). 
Regarding claim 12, Morita teaches (see Figs. 1-90) that the driving assembly drives the movable part to rotate about a direction perpendicular to the 15optical axis relative to the fixed part (as driving mechanisms with pzt bimorphs e.g. 4013, 4014 rotate lens module/base/barrel around yaw and pitch axis  perpendicular to optical axis Z, relative to fixed parts 4012, e.g. paragraphs [200, 224-225, 503, 530-541], Figs. 4-5, 72-75). 
Regarding claim 13, Morita teaches (see Figs. 1-90) that the movable part comprises a fixing element (e.g. connecting member 3008 of lens barrel/base drive frame 3001,a/3003 i.e. applied to drive body of lens module 101, 4101/5020, (also inner frame 11, 4011), see Figs. 56-60, as applied to Figs. 2-7, 74-76, paragraphs [222-232, 448-460, 530-541], note that the driving assembly has connecting element connecting element 4016(16), 4018(18), e.g. 3009-3012, paragraphs [213-217, 222-232, 448-460, 465-470, 530-541], Figs. 2-7, 74-76 with references to Figs. 56-65 for connecting configuration), the movable part is movably connected to the fixed part via the connecting part and the fixing element (as lens barrel/base drive frame is movably connected to fixed parts via connecting parts 4016(16), 4018(18), e.g. 3009-3012, paragraphs [213-217, 222-232, 448-460, 465-470, 530-541], Figs. 2-7, 74-76 with references to Figs. 56-65), and the connecting element comprises:  
20a first part, having a first surface, the first surface facing away from the movable part (e.g. outer surface of 3010 facing away from 3008,3003 e.g. see Figs. 56-64, as applied to Figs. 2-7, 74-76, paragraphs [222-232, 448-460, 530-541]); 
a second part, having a second surface, the second surface facing the movable part (e.g. inner surface of 3009 facing towards 3008,3003 e.g. see Figs. 56-64, as applied to Figs. 2-7, 74-76, paragraphs [222-232, 448-460, 530-541]), and a shortest distance between the second surface and the fixing element is longer than a shortest distance between the first surface and the fixing element (i.e. because 3010 has its inner surface that rests on 3008, and inner surface of 3009 is further from 3008,  as depicted Figs. 56-64, as applied to Figs. 2-7, 74-76, paragraphs [222-232, 448-460, 530-541]). 
  Regarding claim 14, Morita teaches (see Figs. 1-90) that the first part further comprises a first opening, the second part further comprises a second opening, and a size of the first opening is smaller than a size of the second opening (i.e. as 3010 circular section(s) is smaller than opening of 3009 between sections 3009a and b,  as depicted Figs. 57-58, as applied to Figs. 2-7, 74-76, paragraphs [222-232, 448-460, 530-541]).   
Regarding claim 15, Morita teaches (see Figs. 1-90) that 5the fixing element (3008) has a first size located at the first surface and a second size located at the second surface, and the first size is greater than the second size (i.e. as inner edge portion 3008d next to outer 3010 surface has smaller size, than outer end extension portion 3008b close to inner 3009 surface, as depicted Figs. 57-59, as applied to Figs. 2-7, 74-76, paragraphs [222-232, 448-460, 530-541]).    
Regarding claim 16, Morita teaches (see Figs. 1-90) that the first surface and the second surface at least partially overlap the fixing element when observed along the optical axis (i.e. as outer surface of 3010 and inner surface of 3009 both partially overlap with 3008 in optical axis Z direction, 3013,  as depicted Figs. 56-59, 64, as applied to Figs. 2-7, 74-76, paragraphs [222-232, 448-460, 530-541]).    


Response to Arguments

Applicant's arguments filed in the Remarks date 07/01/2022 have been fully considered but they are not persuasive. 
Specifically, Applicant argues on page 7-8 of the Remarks that the cited prior art of Morita does not disclose the new manded features of claim 1, namely (1) “a deformation element, having a first end and a second end; a piezoelectric element, clamping the first end of the deformation element; and a connecting element, clamped by the second end of the deformation element.”, since in Morita the connection elements 4016, 4018 are not clamped by intermediate element (i.e. 1401) of piezoelectric biomorphs 4013, 4014. The Examiner respectfully disagrees. With respect to issue (1) as noted in the rejection above, the cited prior art of Morita teaches all limitations of claim 1, including the limitations under issue (1), as Morita teaches  (see Figs. 1-90) an optical element driving mechanism, having an optical axis (i.e. image stabilizer device 1, 4001 with movable components, lens module with optical axis providing image stabilization function , e.g. Abstract, e.g. paragraphs [12, 202-210, 213-220, 222-232, 448-460, 465-470, 517-525, 530-541], e.g. Figs. 1-11, 56-65, 71-80, where mostly stabilizer 1 in Figs. 71-80 is referenced for brevity), comprising: 
a movable part (lens module/base 4101,5020, e.g. paragraphs [213-220, 222-232, 530-541], Figs. 1-11, 71-80); 
a fixed part, comprising a sidewall parallel to the optical axis (fixed parts e.g. outer frame, inner frame with plates 4012, 4011 4015, 4017, and 4012, 4011 have sidewall parallel to optical axis of lens module e.g. paragraphs [213-220, 222-232, 530-541], Figs. 1-11, 71-80); and 
a driving assembly (OIS pitch and yaw driving mechanisms 4102, 4104 e.g. crank structures with piezoelectric elements bimorphs 4014, 4013  paragraphs [12, 200, 224-226, 503, 530-541], Figs. 2-6, 72-77), driving the movable part to move relative to the fixed part (as driving mechanisms move lens module/base/barrel relative to fixed parts e.g. paragraphs [200, 224-225, 503, 530-541], Figs. 2-6, 72-77), wherein the sidewall is not in direct contact with the driving assembly (e.g. as outer sidewall of e.g. 4012, 4011 is not in direct contact with 4013, 4014, as depicted in e.g. Figs. 2-6, 72-77, paragraphs [12, 200, 224-225, 503, 530-541]),
wherein the driving assembly (OIS pitch and yaw driving mechanisms ) comprises: 
a deformation element, having a first end and a second end (i.e. as deformation intermediate element e.g. 1401, where each of bimorphs 4014(14), 4013(13) each have piezoelectric element(s) PZTs e.g.1402, 1403 and the corresponding deformation intermediate element 1401, which has first end e.g. with 1402,1403 and second end with connecting element 4016(16), 4018(18), (also 3009-3012) see  paragraphs [12, 200, 222-232, 503, 530-541], Figs. 2-7, 45, 48, 74-76, and paragraphs [448-460]); 
a piezoelectric element, clamping the first end of the deformation element (as the deformation intermediate element 1401, is clamped/fixed with at first end with 1402,1403, paragraphs [12, 200, 222-232, 503, 530-541], Figs. 6-7, 45, 48, 74-76); and 
a connecting element, clamped by the second end of the deformation element (i.e. as connecting element 4016(16), 4018(18), (also 3009-3012) that is clamped/fixed by second end in e.g. hole 1407, see  paragraphs [12, 200, 222-232, 503, 530-541], as depicted in e.g. Figs. 2-7, 45, 48, 65, 74-76).
Specifically, Morita expressly teaches that the driving assembly (OIS pitch and yaw driving mechanisms ) has  the deformation element, having a first end and a second end, i.e. as deformation intermediate element e.g. 1401, where each of bimorphs 4014(14), 4013(13) each have piezoelectric element(s) PZTs e.g.1402, 1403 and the corresponding deformation intermediate element 1401, which has first end e.g. with 1402,1403 and second end with connecting element 4016(16), 4018(18), (also 3009-3012), (see  paragraphs [12, 200, 222-232, 503, 530-541], Figs. 2-7, 45, 48, 74-76, and paragraphs [448-460]); and has the piezoelectric element, clamping the first end of the deformation element, as the deformation intermediate element 1401, which is clamped/fixed with at first end with 1402,1403, paragraphs [12, 200, 222-232, 503, 530-541], Figs. 6-7, 45, 48, 74-76); and the connecting element, which is clamped by the second end of the deformation element, i.e. as connecting element 4016(16), 4018(18), (also 3009-3012) that is clamped/fixed by second end in e.g. hole 1407, (see  paragraphs [12, 200, 222-232, 503, 530-541], as depicted in e.g. Figs. 2-7, 45, 48, 65, 74-76). Hence Morita teaches the limitations raised under issue (1) above. 
No additional substantial arguments were presented after page 8 of the Remarks. 
Note that the amendments to claim 1 have overcome the rejections over Aschwanden, therefore there are no prior art rejections for claims 17-20. It is noted that previously claim 7 rejected only under 112(b), was mistyped, as claim 17 was rejected only under 112(b), while  claim 7 was properly rejected by Morita reference. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/            Primary Examiner, Art Unit 2872